Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A. J.), entered December 3, 2013 in a proceeding pursuant to RPTL article 7. The order, inter alia, denied the motion of the Amherst Central School District to dismiss the petition.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 15, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, P.J., Centra, Lindley, Sconiers and DeJoseph, JJ.